PD-0768-15
                          PDR   NO.

DANIEL FRANK LONGORIA JR.
       Appellant,                              IN THE   COURT   OF   CRIMINAL

v.                                             APPEALS AT AUSTIN,. H5QC£L.W1W1^ ,,_
                                                                COURT OF CRfiWTNAL APPEALS
THE    STATE OF TEXAS
       Appellee.                                                          JUW 2 6 2015

               MOTION FOR AN EXTENTION OF TIME TO FILE A Abel ACGSta Clerk
                      PETITION FOR DISCRETIONARY REVIEW

       GOMES NOW, Daniel Frank Longoria Jr., Appellant in the above

styled and numbered cause, and files his motion for an extention

of time^pursuant to rule 68.2(c) of the Texas Rules of Appfen/ia^e
                                                 COURT OF CRIMINAL APPEALS
Procedure, and shows this Honorable Court GOOD CAUSE to GRANT
                                                                      JUN 26 2015
this motion as      follows:

        1- The Appellant was affirmed on June 25, 2014, Afe^el $S@SMiCUfork
District Court of Appeals at Beaumont. See Longoria v. State,

No. 09-13-00169-GR (Tex.App. —Beaumont June 25, 2014)(not design
ated for publication).          The Appelant filed a Habeas proceeding

seeking for an out-of-time Petition, and this Honorable Court Gra

nted relief on June 3, 2015. See Ex Parte Daniel F. Longoria, Jr.

No. WR-83,036-01 (Tex.Crim.App. June 03, 2015)(Not designated for
publication).

        2* There has been ho motion for rehearing filed or en banc

reconsideration filed, that the Appellant knows of.                   Additional

ly, there has been- no other extention of time filed within this

Honorable    Court.

        3* The Appellant is seeking for a 60 day extention in order

for the Appellant to properly file his Petition in a proper man

ner.     The due date is currently July 3, 2015.           The 60 day exten-



                                      page 1
tion will set the proposed date to September 1, 2015.
     4* The Appellant is currently without counsel for his help,
and is proceeding in the pro se status.
     5- Being a layman in the law, the Coffield Unit's law library
only allows for offenders to have 10-15 hours per.week to conduct
their research, properly prepare for filing, and reply to any
Court documents required.

     6* The Appellant believes that he can meet the deadline on
September 1, 2015, in order-for. this Honorable Court to review in
a timely manner.

                               PRAYER

     The Appellant prays that this Honorable Court will GRANT this

motion and reset the due date to September 1, 2015, or in the air
ternative, reset the current due date to a reasonable time frame

in order for the Appellant to properly file his petition on his
own behalf./

                         INMATE DECLARATION

     I, Daniel F. Longoria Jr .,. #01851803 , being currently incar
cerated in the TDCJ-CID Coffield unit in. Anderson County, Texas,
declares that the foregoing is true and correct under the penalty
of perjury.    EXECUTED THIS DAY OF JUNE 15, 2015.


                                  Daniel Frank 'tongoria Jr.
                                  Coffield unit -- #01851803
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro   se.



                          PROOF OF MAILING

     I, Daniel F. Longoria Jr., #01851803, declares under the pen-


                               page 2
alty of perjury that I have placed this motion in the internal
mail box of the Coffield unit in Anderson County, Texas on June

15, 2015.




                                Daniel FrankT^ongoria Jr.
                                Coffield unit -- #01851803
                                2661 FM 2054
                                Tenn.Colony, Tx. 75884
                                Pro   se.




                           page 3 of 3